On May 10, 2000, the defendant was sentenced to a ten (10) year commitment to the Department of Corrections, with five (5) years suspended.
On November 3,2000, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was advised of his right to be represented by counsel. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed at this time.
It is the unanimous decision of the Sentence Review Division that this case be remanded to the district court for the appointment of a public defender to represent the defendant before the Sentence Review Board. This hearing is continued to the first meeting of the Board, at the Montana State Prison, in 2001.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. Marge Johnson and Member, Hon. David Cybulski.